Title: Thomas Jefferson to Pierre Provenchere, 8 January 1810
From: Jefferson, Thomas
To: Provenchere, Pierre


          
             
                     Monticello 
                     Jan. 8. 1810.
          
           
		  Th: Jefferson presents his respectful salutations to Monsr Provenchere, and 
			 
		  with pleasure complies with the request of M. 
                  
                  Silvestre, with whom he has the advantage of a correspondence by sending him the inclosed letter, lately recieved under cover from M. Silvestre.
        